ANSTEAD, Judge,
concurring in part and dissenting in part.
I agree with the majority that the proof is unclear as to any increase in value of the husband’s business and that this issue needs to be reexamined. I agree that the trial court did not err in the amount of child support awarded or in awarding the wife attorney’s fees. I disagree as to the inclusion of the wife’s buy-out of her employment with IBM. The trial court denied the wife’s request for alimony and the court was entitled, I believe, to consider the buy-out as simply a reflection of the wife’s vested interest in her job, an interest vested before the parties’ marriage, much like the husband’s interest in his business. In addition, the trial court could have considered these funds as available for the wife’s support in case she cannot easily return to the work force. Under these circumstances it seems inappropriate to me to include the wife’s buy-out as a marital asset subject to division between the parties.